Citation Nr: 0505089	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  02-08 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to January 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  The Board remanded this case 
back to the RO in October 2003.

The veteran was scheduled for a VA Travel Board hearing in 
September 2002.  However, he withdrew his hearing request in 
the same month.  See 38 C.F.R. § 20.704(e) (2004).

While a representative's statement received in December 2004 
was noted to be "in lieu of VA Form 646", it was submitted 
by the national service office in Washington, DC and, 
therefore, it has been accepted as an Informal Hearing 
Presentation.  As this case must be remanded, the local 
representative will be provided an opportunity to present 
written argument, and the national representative will be 
given another opportunity to present additional written 
argument when the case is returned to the Board following 
completion of the development requested below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The claims file contains a December 1982 Social Security 
Administration (SSA) decision denying disability benefits to 
the veteran.  This decision lists records of physical and 
mental health treatment, including January 1981 records that 
indicate "some depression" but are not presently included 
with the claims file.  It does not appear that the RO has, to 
date, contacted the SSA to obtain the body of evidence upon 
which this decision was based.  Such development is required 
under 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2) 
(2004); see also Hayes v. Brown, 9 Vet. App. 67, 74 (1996) 
(VA is required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
Accordingly, the Board finds that the SSA records must be 
secured..

Also, an October 1985 statement from the Counseling Center in 
Alamogordo, New Mexico indicates that the veteran had seen 
"various therapists" at that facility since suffering a 
myocardial infarction in August 1980.  Records of such 
therapy should be obtained as well.  38 C.F.R. § 3.159(c)(1) 
(2004).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The SSA should be contacted and 
requested to provide all medical and 
mental health records upon which the 
December 1982 decision was based.  All 
records obtained by the RO must be added 
to the claims file.  If the search for 
such records has negative results, this 
fact should be noted in the claims file.

2.  After a signed release form is 
obtained from the veteran, the Counseling 
Center in Alamogordo should be contacted 
and requested to provide all of his 
therapy records.  All records obtained by 
the RO must be added to the claims file.  
If the search for such records has 
negative results, this fact should be 
noted in the claims file.

3.  Then, the claim of entitlement to 
service connection for a psychiatric 
disorder should be readjudicated.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and be afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

